NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 19-2111
                                        ______

                                   ALBERT GARZA,
                                               Appellant
                                            v.
                            WARDEN ALLENWOOD USP
                                 ____________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civ. No. 3-15-cv-02482)
                     District Judge: Honorable Matthew W. Brann
                                     ____________
                                Argued on May 26, 2022
                                    ____________
    Before: KRAUSE and PHIPPS, Circuit Judges, and STEARNS,* District Judge.
                            (Opinion filed: October 14, 2022)
                                     ____________
Thomas S. Jones
David I. Kelch
Carrie R. Garrison [ARGUED]
Porter Wright Morris & Arthur LLP
6 PPG Place
Third Floor
Pittsburgh, PA 15222
             Counsel for Appellant




*
 Honorable Richard G. Stearns, United States District Court for the District of
Massachusetts, sitting by designation.
D. Brian Simpson [ARGUED]
Office of United States Attorney
Middle District of Pennsylvania
228 Walnut Street, P.O. Box 11754
220 Federal Building and Courthouse
Harrisburg, PA 17108
              Counsel for Appellee
                                      ____________

                                        OPINION†
                                      ____________

PHIPPS, Circuit Judge.
       In appealing the denial of his § 2241 habeas petition, an inmate serving a federal
life sentence claims that the United States Parole Commission unconstitutionally denied
him parole in 2013 and 2015. He argues that a layer of administrative review for parole
determinations, added to the federal parole regime in the 1970s, after he committed his
initial offenses, violates the Ex Post Facto Clause. The inmate also contends that the
decisions denying him parole violate the Due Process Clause because they relied on

disciplinary sanctions expunged from his prison file.
       Both of those claims fail. As applied to the inmate, the additional layer of
administrative review is not an ex post facto law because it played no role in the denial of

his parole, and regardless, it did not create a significant risk that he would be imprisoned
for a longer period. Also, the parole determinations did not rely on expunged records.
Thus, as elaborated below, in reviewing the District Court’s legal conclusions de novo
and its factual findings for clear error, see Mickens-Thomas v. Vaughn, 321 F.3d 374, 376
n.2 (3d Cir. 2003), the judgment of the District Court will be affirmed.



†
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                              2
                                       BACKGROUND
       The morning of May 1, 1973, Albert Garza approached the Border City Bank in El
Paso, Texas, with the intent to rob it. As Garza entered, he shot the bank president, who
was fleeing the scene and who later died from the gunshot wounds. While driving away

from the bank, Garza was intercepted by police, who after a shootout, apprehended him.
A federal grand jury indicted Garza on several counts, and he pled guilty to two of those.
The District Court for the Western District of Texas sentenced Garza to life in prison for

one count and a twenty-five-year consecutive sentence for the other. Garza later pursued
collateral review, see 28 U.S.C. § 2255, and the Fifth Circuit upheld the life sentence but
vacated the additional twenty-five-year sentence. See Garza v. United States, 498 F.2d
1066, 1068 (5th Cir. 1974).
       At the time of Garza’s 1973 offense, federal law permitted the possibility of parole
for prisoners serving life sentences after fifteen years of incarceration. See 18 U.S.C.
§ 4202 (1970). By statute, the United States Parole Board had discretion to grant parole
to eligible prisoners after finding that two conditions were satisfied: (i) to a “reasonable
probability,” the prisoner would not violate the law after release; and (ii) the release of

the prisoner would not be “incompatible with the welfare of society.” Id. § 4203(a).
Before making a parole determination, the Board would receive a report and a
recommendation from an “examiner designated by the Board.” 28 C.F.R. § 2.15 (1973).
       In 1976, Congress significantly revised the parole regime for federal inmates. See
Parole Commission and Reorganization Act, Pub. L. No. 94-233, 90 Stat. 219 (1976)
(originally codified at 18 U.S.C. §§ 4201–18 (1976)). Some of the changes were
structural. Congress created a new administrative agency within the Department of
Justice, the United States Parole Commission, to make parole determinations. See
18 U.S.C. § 4202 (1976). By regulation, the Commission established a parole review


                                              3
system in which hearing examiners would make parole recommendations. See Paroling,
Recommitting and Supervising Federal Prisoners, 42 Fed. Reg. 39,808, 39,815 (Aug. 5,

1977) (promulgating 28 C.F.R. § 2.23(b) (1977)). Under that system, two hearing
examiners typically composed a parole review panel. See 28 C.F.R. § 2.23(b) (1977). If
the panel members disagreed about a parole recommendation, then a third hearing

examiner, known as the Regional Administrative Hearing Examiner, would cast the
deciding vote. See id. But once two panel members agreed, either initially or with the
involvement of a third hearing examiner, then without further action, that

recommendation would become a determination by the Commission. See id. §§ 2.23(d),
2.24(a) (providing that a panel recommendation becomes a final determination unless the
Regional Commissioner reviews it and refers the matter to the Commission). Also, the
Commission could make parole determinations by exercising “original jurisdiction” over
parole petitions at any point during the parole review process. Id. § 2.17; see also
Paroling, Recommitting, and Supervising Federal Prisoners, 45 Fed. Reg. 33,604, 33,604

(May 20, 1980). Before 2021, as a matter of practice, the Commission exercised original
jurisdiction over “high profile or complex cases.” Paroling, Recommitting, and
Supervising Federal Prisoners: Prisoners Serving Sentences Under the United States and

District of Columbia Codes, 86 Fed. Reg. 56,645, 56,645 (Oct. 12, 2021).
       The 1976 legislation also modified the prior system of discretionary parole to
create an additional, separate system of mandatory parole. See 18 U.S.C. § 4206(d)
(1976). Under that system, the Commission would identify a presumptive mandatory
release date for parole for a prisoner. See id. (setting the presumptive parole date as the
date that a prisoner has served “two-thirds of each consecutive term” or “thirty years of




                                              4
each consecutive term . . . including any life term”). But even with a presumptive
mandatory release date, parole was not automatic; it was subject to a proviso:

       [T]he Commission shall not release such prisoner if it determines that he
       has seriously or frequently violated institution rules and regulations or that
       there is a reasonable probability that he will commit any Federal, State, or
       local crime.

Id.

       In 1979, after these changes to the parole regime, Garza and another inmate
escaped from the United States Penitentiary in Marion, Illinois. After a three-day search,
law enforcement discovered them hiding in a nearby church basement. That prompted a
shootout resulting in Garza’s apprehension, as well as state and federal criminal charges
and convictions. In Illinois state court, Garza was convicted for attempted murder and
sentenced to twenty-five years’ imprisonment, to run consecutively to his federal
sentence. At the federal level, Garza pled guilty to escape, in violation of 18 U.S.C.
§ 751(a), and unlawful use of a deadly weapon, in violation of 18 U.S.C. §§ 111 and 2.
The District Court for the Southern District of Illinois sentenced Garza to a fifteen-year

sentence, to run consecutively to his initial federal sentence. By statute, Garza’s
additional fifteen-year federal sentence extended his presumptive mandatory parole date
by ten years – from May 2, 2003, to May 2, 2013. See 18 U.S.C. § 4206(d) (1976).

       Garza spent the next few months in the hospital, recovering from wounds he
sustained during the shootout. During that time, the Marion Penitentiary Institution
Discipline Committee held a disciplinary hearing in his absence. The Committee found
that Garza had violated the penitentiary’s internal rule against escape and imposed
sanctions, including increased custody, disciplinary segregation, and a recommended re-
assignment to the dangerous inmate unit.



                                              5
       Garza successfully challenged those prison sanctions through a habeas corpus
petition in the Southern District of Illinois.1 A Magistrate Judge concluded that the

Committee deprived Garza of due process by holding the hearing in his absence. As a
remedy, the Magistrate Judge ordered that all references to the Committee’s disciplinary
actions be removed from Garza’s prison record.

       Approximately twenty years later, in 1998, Garza had his first parole hearing.2
The assigned hearing examiner recommended continuing the matter for a fifteen-year
reconsideration hearing. He also recommended that the Commission exercise original

jurisdiction over Garza’s case. The Commission then heard the matter, denied parole,
and scheduled Garza for a reconsideration hearing fifteen years later in February 2013.3
The Commission later advanced Garza’s fifteen-year reconsideration hearing one year,
such that it occurred in February 2012.
       By that time, the Commission had further refined the hearing process. Under
these reforms, a panel recommendation still required the concurrence of two hearing

examiners, but the two hearing examiners no longer had to sit together as a two-person
panel. See Paroling, Recommitting, and Supervising Federal Prisoners: Parole Hearings
Conducted by Single Hearing Examiners, 59 Fed. Reg. 45,624, 45,624 (Sept. 2, 1994).

Also, the concurrence of two hearing examiners could no longer become a final decision
due to Commission inaction; the Commission had to approve the recommended

1
  Garza also unsuccessfully pursued a § 1983 action based on the same events. See
Garza v. Henderson, 779 F.2d 390 (7th Cir. 1985).
2
  In the intervening period, Congress abolished the parole system for persons who
committed federal crimes after November 1, 1987. See Sentencing Reform Act of 1984,
Pub. L. No. 98-473, § 235, 98 Stat. 1987, 2031 (1984). Persons who committed federal
crimes before then – such as Garza – remained eligible for parole. See id.
3
  By statute, Garza could also seek parole approximately every two years, which he did
unsuccessfully in 2000, 2002, 2004, 2006, and 2009. See 18 U.S.C. § 4208(h)(2); 28
C.F.R. § 2.14(a)(1)(ii).

                                             6
disposition for it to become final. See Paroling, Recommitting, and Supervising Federal
Prisoners, 45 Fed. Reg. 84,052, 84,052 (Dec. 22, 1980). Relatedly, an Executive Hearing

Examiner, who was a re-titled Regional Administrative Hearing Examiner, could also
serve as one of the two hearing examiners needed for a panel concurrence. See Paroling,
Recommitting, and Supervising Federal Prisoners: Hearing Examiner Review Function,

60 Fed. Reg. 51,348, 51,349 (Oct. 2, 1995) (re-titling and clarifying the role of Executive
Hearing Examiner); 59 Fed. Reg. at 45,625 (permitting Executive Hearing Examiner to
serve as one of the two hearing examiners).

       At his fifteen-year reconsideration hearing, two hearing examiners disagreed about
parole for Garza. One recommended Garza’s release on parole later that year. The other,
who held the title of Executive Reviewer, disagreed and recommended denial of parole.
The Commission then exercised original jurisdiction and denied parole based on the
seriousness of Garza’s conviction for murder, his escape and attempted murder of a
police officer, and his twenty-six other serious prison infractions.

       Garza, who was incarcerated at United States Penitentiary Allenwood at the time,
disputed that decision through a § 2241 habeas petition in the Middle District of
Pennsylvania. He challenged several aspects of the denial of his parole: the extension of

his mandatory parole date from 2003 to 2013, the lack of an in-person parole hearing, and
the retroactive application of the new parole guidelines.
       That petition was pending at the time of Garza’s presumptive mandatory parole
date and hearing in 2013. At that mandatory parole hearing, as with the fifteen-year
reconsideration hearing, the hearing examiners were divided on the outcome – one
recommended in favor of Garza’s parole, the other (again, an Executive Reviewer)




                                              7
recommended against it. The Commission again exercised original jurisdiction over the
matter, and denied parole, again due to the seriousness of Garza’s past misconduct:

       The Commission finds your acts of escaping from a secure institution,
       arming yourself with a firearm and firing shots at law enforcement officers
       when they attempted to detain you remain serious violations of the
       institution rules and the law even 34 years after their occurrence.
Commission Order Denying Parole (June 7, 2013) (App. 81).
       Although Garza filed his habeas petition before that ruling, he submitted an

addendum to challenge the denial of mandatory parole at his 2013 hearing. The District
Court considered Garza’s challenges, and then rejected each of them. See Garza v. Holt,
2013 WL 6731044, at *2–4 (M.D. Pa. Dec. 19, 2013). Yet in doing so, the District Court
left open the possibility that Garza could bring ex post facto or due process challenges at
hearings subsequent to his 2012 fifteen-year reconsideration hearing. Id. at *4 n.6, *5
n.7.
       Garza sought parole again in 2015 as part of his statutorily mandated biennial
parole hearings. See 18 U.S.C. § 4208(h)(2) (1976); 28 C.F.R. § 2.14(a)(1)(ii) (1979).
Garza’s case again divided the hearing examiners, with the Executive Reviewer voting

against parole. The Commission exercised original jurisdiction over the matter and
denied parole, again based on the seriousness of Garza’s past misconduct:

       The Commission finds that you seriously violated the rules of the
       institution and the law during this period of confinement. Specifically, you
       escaped from a federal penitentiary, armed yourself with a firearm and shot
       at law enforcement officers when they attempted to detain you. The
       seriousness of this behavior is not diminished by the passage of time.
Commission Order Denying Parole (July 15, 2015) (App. 82).
                                 PROCEDURAL HISTORY
       Garza initiated this case in the Middle District of Pennsylvania to dispute his

denials of parole in 2013 and 2015. Some of the arguments that Garza raised had already


                                             8
been addressed by the District Court’s decision on Garza’s prior habeas petition. The
District Court rejected those repackaged claims as abuses of the writ, and Garza disputes

that ruling on appeal. Garza also challenges the 2013 and 2015 parole denials on the
grounds expressly left open by the District Court’s prior decision – ex post facto and due
process. The District Court considered these two claims and rejected them. See Garza v.

Oddo, 2018 WL 2254786, at *2–4 (M.D. Pa. May 17, 2018); Garza v. Oddo, 2019 WL
1620058, at *1 (M.D. Pa. Apr. 16, 2019) (denying Garza’s motion to amend the
judgment). Now through a timely appeal, Garza invokes this Court’s jurisdiction to

dispute the District Court’s application of the abuse of the writ doctrine, as well as its
rejection of his ex post facto and due process claims. See 28 U.S.C. §§ 1291, 2253.
                                        DISCUSSION
       At the outset, the parties disagree about whether the abuse of the writ doctrine bars
any aspect of Garza’s present petition. Abuse of the writ prevents a habeas petitioner
from making a challenge in a subsequent habeas petition that he raised or could have

raised in an earlier petition. See Wise v. Fulcomer, 958 F.2d 30, 34 (3d Cir. 1992) (citing
McClesky v. Zant, 499 U.S. 467, 493 (1991)); Benchoff v. Colleran, 404 F.3d 812, 817
(3d Cir. 2005). Garza’s initial habeas petition and supplemental addendum provided him

an opportunity to challenge many aspects of both his fifteen-year reconsideration hearing
in 2012 and his mandatory parole hearing in 2013, and he attacked those hearings on
several grounds.
       Due to the breadth of the arguments that Garza could have raised in that first
petition, abuse of the writ bars several of the challenges in his second petition. That
second petition argues that the Commission misapplied the mandatory parole statute. But
Garza could have challenged the legal significance of the proviso in the mandatory parole



                                              9
statute in his first petition, and he did so. Thus, abuse of the writ bars him from raising
that same challenge in a subsequent petition, with respect to either his 2013 or his 2015

parole denial. Garza’s second petition also contends that the passage of time mitigated
any violation of institution rules that he committed in 1979. That argument could have
been raised in the addendum to his first petition, but only with respect to the years

between 1979 and 2013. Garza could not have argued about the effect of the additional
passage of time between 2013 and 2015 in either his first petition or its addendum, which
were filed in 2012 and 2013 respectively. Thus, abuse of the writ precludes his challenge

to the denial of mandatory parole related to the passage of time between 1979 and 2013,
but it does not preclude the portion of his challenge to the denial of mandatory parole
related to the additional passage of time from 2013 to 2015. But even accounting for that
incremental change, the Commission did not act unlawfully by reasoning that, even in
2015, the severity of Garza’s violations of institution rules in 1979 – by attempting to
escape and by shooting at a police officer – justified the denial of mandatory parole under

the proviso. See Furnari v. United States Parole Comm’n, 531 F.3d 241, 254 (3d Cir.
2008) (explaining that the Commission need only articulate a “rational basis” for denying
parole).

       The government further contends that abuse of the writ bars Garza’s two
remaining claims: ex post facto and due process. Garza counters that the District Court
expressly permitted him to raise these claims in a second petition, see Garza, 2013 WL
6731044, at *4 n.6, *5 n.7, thereby altering the ordinary application of abuse of the writ.
Even if Garza is correct, those two claims fail on the merits, as explained below. See
Thompson v. Mo. Bd. of Prob. & Parole, 39 F.3d 186, 190 n.3 (8th Cir. 1994) (declining
to address abuse of the writ where the underlying claim for habeas relief lacked merit); cf.



                                             10
Lamb v. Estelle, 667 F.2d 492, 496 (5th Cir. 1982) (declining to address a res judicata
bar where the underlying claim for habeas relief lacked merit).

       A. The Challenged Reforms to the Parole System, As Applied Here, Do
          Not Offend the Ex Post Facto Clause.
       Garza argues that, as applied to him, the post-1976 intermediate reviewer scheme
is an unconstitutional ex post facto law. The prior, pre-1976 regime did not permit
hearing examiners to decide parole; they could make only initial recommendations, and

the Board decided parole. See 18 U.S.C. § 4203 (1970); 28 C.F.R. § 2.15 (1970). But as
modified between 1976 and Garza’s 2013 and 2015 hearings, a panel recommendation
could become final without the Commission’s express approval. See 28 C.F.R. § 2.23(d)
(1977). Also, that interstitial review process would involve an additional step when the
hearing examiners disagreed. In that circumstance, an executive reviewer would cast the
tiebreaking vote. Garza contends that such intermediate decision-making by persons
other than the Commission itself is an ex post facto law because it is retroactive and poses
a significant risk of increased punishment. See Holmes v. Christie, 14 F.4th 250, 258 (3d
Cir. 2021) (citing Cal. Dep’t of Corr. v. Morales, 514 U.S. 499, 508 (1995) (explaining

that an ex post facto violation requires retroactive application of a law that produces a
significant risk of increased punishment)); Garner v. Jones, 529 U.S. 244, 250 (2000)
(same). That argument fails for three reasons.
       First, Garza does not establish that an intervening change in law had any effect on
the denial of his parole. He is incarcerated for two sets of offenses: his 1973 bank
robbery and murder offenses, and his 1979 escape and unlawful use of a deadly weapon
offenses. See United States ex rel. Forman v. McCall, 709 F.2d 852, 856 (3d Cir. 1983)
(“[A]n ex post facto claim must focus upon the law in effect at the time of the offense for
which a person is being punished.”). Because the 1979 offense provides a basis for his


                                             11
present incarceration, Garza must establish that a change to the parole regime after 1979
significantly increased his risk of increased punishment. See 18 U.S.C. § 4206(d) (1976);

Garner, 529 U.S. at 247 (applying the parole regime in effect when the inmate committed
his second offense: escape from prison); United States v. Audinot, 901 F.2d 1201, 1202
(3d Cir. 1990) (same).

       Yet Garza does not claim that a change in policy between 1979 and 2013 or 2015
had such an effect. To the contrary, the revised regulations made the concurring
recommendations of two hearing examiners less potent since they could no longer

become final without any action by the Commission. Compare 28 C.F.R. §§ 2.23(d),
2.24(a) (1977) (allowing a panel recommendation to become final without the
Commission’s intervention), with 28 C.F.R. § 2.23(d) (2013) (providing that a hearing
examiner panel recommendation becomes final only upon approval by the Regional
Commissioner), and 28 C.F.R. § 2.23(d) (2015) (same).4 Without showing how that
change in policy influenced his parole determinations, Garza fails to establish that the

change was an ex post facto law. See Cal. Dep’t of Corr. v. Morales, 514 U.S. 499, 508
(1995) (explaining that the Ex Post Facto Clause does not protect against “minor” and
“mechanical” changes to a parole regime); Royster v. Fauver, 775 F.2d 527, 529, 533 (3d

Cir. 1985) (recognizing that no ex post facto violation occurs where the old and new
standards are “essentially the same”).
       Second, even using the 1973 offense as the comparator, the extra layer of
administrative review added post-1976 had no effect on the Commission’s 2013 and 2015


4
 Additionally, at all times within that period, an executive reviewer could break a
deadlock between divergent recommendations by hearing examiners. Compare
28 C.F.R. § 2.23(b) (1979) (providing that an executive reviewer can break a deadlock
between hearing examiners), with 28 C.F.R. § 2.23(b) (2013) (same), and 28 C.F.R.
§ 2.23(b) (2015) (same).

                                            12
denials of parole. Each time, the recommendations of the hearing examiners, including
the Executive Reviewer, had no controlling force because the Commission exercised

original jurisdiction over the parole determination. See, e.g., Bono v. Benov, 197 F.3d
409, 412 n.5 (9th Cir. 1999) (discussing the difference between original jurisdiction and
non-original jurisdiction cases). Although it was possible that two hearing examiners or

an executive reviewer could have issued a final decision, that did not occur here. See
Richardson v. Pa. Bd. of Prob. & Parole, 423 F.3d 282, 291 (3d Cir. 2005) (explaining
that ex post facto claims receive as applied analysis). Thus, due to the Commission’s

exercise of original jurisdiction, the layer of review added post-1976 had no effect on the
denial of Garza’s parole, and it certainly did not significantly enhance the risk of his
increased punishment.
       Third, even in the absence of the Commission’s exercise of original jurisdiction,
an adverse decision at the intermediate-review stage would still not be an ex post facto
violation. The legal standard for granting parole remained the same. Cf. Mickens-

Thomas, 321 F.3d at 392 (recognizing that a change in the “substantive criteria for parole
release” constitutes an ex post facto violation). The same types of information could be
considered at a parole hearing. Cf. Holmes, 14 F.4th at 261 (explaining that an inmate

plausibly alleged an ex post facto claim where the parole board enacted a new policy of
considering “all-information” pertinent to parole). And the additional layer of review did
not diminish any established rights held by an inmate. Cf. Lynce v. Mathis, 519 U.S. 433,
439 (1997) (explaining that retroactive cancellation of early release credits violated Ex
Post Facto Clause). Thus, the additional administrative review did not significantly
increase the risk that Garza would be denied parole. See Holmes, 14 F.4th at 258
(explaining that a “minor” change to a parole regime does not violate the Ex Post Facto



                                             13
Clause); Mickens-Thomas, 321 F.3d at 392 (explaining that certain changes to the parole
process can be “too minuscule to rise to a constitutional violation”); Garner, 529 U.S. at

259 (Scalia, J., concurring) (explaining that the Ex Post Facto Clause does not “freeze in
time” a parole board such that it cannot undertake measures “that promote fairness and
consistency”).

       B. The Due Process Claim Rests on a Faulty Premise – The
          Commission Did Not Rely on Expunged Records to Deny Parole.
       Garza also argues that the Commission’s 2013 and 2015 parole denials relied on
expunged prison records in violation of the Due Process Clause. But the factual predicate
for that claim is missing. The Commission never indicated that it relied on such
materials,5 which were not the only sources of information about Garza’s infractions in
1979 – those were also apparent from his federal and state-court conviction records. See
28 C.F.R. § 2.19(b) (2013) (allowing the Commission to consider additional information
that “may be reasonably available”); 28 C.F.R. § 2.19(b) (2015) (same); Dufur v. U.S.
Parole Comm’n, 34 F.4th 1090, 1100 (D.C. Cir. 2022) (recognizing that the Commission
may consider “available and relevant” information (internal citation omitted)). Without

the Commission’s reliance on expunged evidence, Garza’s due process claim fails.

                                      CONCLUSION
       For the foregoing reasons, the judgment of the District Court will be affirmed.


5
  At most, the hearing examiner who recommended granting parole to Garza referenced
the Incident Report related to Garza’s 1979 escape for the proposition that Garza violated
prison rules by attempting escape. Even if that favorable recommendation could
somehow prejudice Garza, it was not impermissible because only certain disciplinary
actions, such as increased custody and disciplinary segregation, were expunged from
Garza’s record, and those did not include the Incident Report itself. See Garza, 779 F.2d
at 391. Furthermore, Garza fails to explain why this alleged evidentiary error would
warrant the extraordinary remedy of release. See Marshall v. Lansing, 839 F.2d 933, 943
(3d Cir. 1988) (holding that the district court appropriately remanded the matter back to
the Commission for re-hearing when it violated its own regulations).

                                            14